We issued our writ of certiorari on September 8, 1922, directed to respondents, judges of the St. Louis Court of Appeals, to certify to this court the records and proceedings in said appellate court in the cause of Nannie Goggin v. Mutual Aid Union. The case is now before us, in pursuance of our writ, for final disposition. *Page 235 
The petition, in this court, upon which the writ was issued, alleged, among other things, that the decision of the Court of Appeals complained of, was contrary to the decision of this court in Little v. Union Trust Company, 197 Mo. 281-282, and Roselle v. Farmers' Bank, 119 Mo. 84, and other cases.
It appears from the opinion of the Court of Appeals that the plaintiff, Nannie Goggin, sued the defendant, Mutual Aid Union, a beneficiary society engaged in insuring the lives of its members in Missouri upon the mutual assessment plan, in the Circuit Court of the City of St. Louis, to recover upon a policy of insurance issued by the defendant upon the life of Mrs. Marian M. Dowd. The original beneficiary in the policy was Bessie Larkin, afterwards changed by Mrs. Dowd to Jennie N. Shaw. Subsequently, on November 8, 1915, Mrs. Dowd again applied for a change of beneficiary from Jennie N. Shaw to Ada L. Sullivan, and on October 25, 1916, applied to change it again from Ada L. Sullivan to Nannie Goggin, the plaintiff in said cause. Defendant, Mutual Aid Union, paid the sum of $837.50, the amount of the policy, into court, and filed a bill of interpleader, and was discharged from further liability on said policy, and plaintiff, Nannie Goggin, and defendants, Ada L. Sullivan, and Frank M. Slater, public administrator in charge of the estate of Marian M. Dowd, deceased, who had been made defendants in conformity with the prayer of the answer and bill of interpleader of the defendant, Mutual Aid Union, were ordered to interplead for the fund paid into court. From this judgment, the plaintiff, Nannie Goggin, appealed to the St. Louis Court of Appeals, which reversed and remanded the case. Its opinion is found in 213 S.W. 522. The case was remanded by that court because defendant's bill of interpleader did not set up the necessary allegations. After the case was reversed and remanded, defendant, Mutual Aid Union, filed an amended answer and cross-petition, in which it undertook to bring its bill of interpleader within the requirements of the law, as held by the appellate court. Upon *Page 236 
the retrial, after hearing the evidence on the question of defendant insurance company's right to interplead, the circuit court entered judgment, that its amended answer and cross-bill was a proper bill of interpleader, and on the application of said defendant, Mutual Aid Union, it having paid into court the sum of $837.50, it was decreed that said defendant be discharged from all liability to plaintiff and to defendant, Slater, the public administrator, and defendant, Ada M. Sullivan. From this judgment, the plaintiff again appealed to the St. Louis Court of Appeals.
In its opinion, which is the one before us for our consideration, the court held the allegations of the answer and cross-petition of the defendant, Mutual Aid Union, a good and sufficient bill of interpleader. The question with reference to the sufficiency of said bill was whether or not it showed that no act of said defendant brought about the conflicting claims to the fund in controversy which it had paid into court. In its opinion, before us for review, the learned Court of Appeals said on this point:
"If the facts alleged in defendant Mutual Aid Union's cross-petition or bill of interpleader are true, then it could not be said that any act on its part brought about the conflicting claims. What was said with respect to the allegations in the bill of interpleader, when this case was here before, Goggin v. Mutual Aid Union, supra, does not mean that the exact words, `no act on its part has brought about the conflicting,' must be used, but if it appears from the whole of the bill of interpleader that no wilful acts, on its part, have brought about such conflicting claims, it is a sufficient compliance with the rule therein announced. . . .
"Treating the allegations in defendant's bill of interpleader, as true, which we must for the purpose of determining this question, it would clearly appear that no wilful or deliberate act on its part brought about any of these conflicting claims.
"It appears from the testimony of learned counsel *Page 237 
for defendant Mutual Aid Union, that he advised counsel for Mrs. Sullivan that the public administrator be made a party to this suit, and stated to said counsel that unless the public administrator was made a party, he would have an administratorpendente lite appointed; that this was necessary, in order to have a complete determination of the suit. In other words, learned counsel admits and concedes here that he, as counsel for defendant Mutual Aid Union, brought about the conflicting claim of the public administrator, and also directed Mrs. Sullivan to see Mr. Wolfort (an attorney having offices with him) when she came to see counsel for defendant Mutual Aid Union about him having represent her. It is well settled, that in order to entitle the defendant to interplead, it must have had no part in bringing about any of the conflicting claims to this fund and must stand perfectly indifferent between them in the mere position of stakeholder. [Greene v. Davis, 118 Mo. App. 636, 96 S.W. 318; Swain v. Bartlett, 82 Mo. App. 642; Smith v. Grand Lodge A.O.U.W., 124 Mo. App. 181, 101 S.W. 662.] . . .
"No doubt learned counsel for defendant was seeking to do what he thought was for the best interests of all concerned when he was seeking to have the public administrator made a party, but defendant cannot do this and then maintain a bill of interpleader, and for this reason the case will have to be reversed and remanded."
The Court of Appeals thus found that said defendant's attorney acted in perfect good faith in procuring the public administrator, in charge of the assured's estate, and Mrs. Sullivan, who claimed to be a beneficiary appointed by Mrs. Dowd, but whom plaintiff claimed she succeeded as such beneficiary, to be made parties defendant, by his bill of interpleader. The court concludes, however, therefrom, as a proposition of law, that the defendant could not, therefore, maintain its bill of interpleader.
We think this decision is in conflict with the law of the case as decided by this court in Little v. Union Trust *Page 238 
Co., 197 Mo. 281. In that case, the Union Trust Company, under a contract, held certain funds to be distributed to various parties growing out of the sale of a coal property. It was held that it was the duty of the Trust Company to notify parties having claims to portions of the fund, of their right thereto, although they had known nothing of it before, and had erroneously supposed that they had already received all they were entitled to. The court said, at pages 292-3: "There is nothing in the facts of this case to indicate bad faith on the part of the Trust Company or collusion with the stockholders to bring this suit. When the question was once raised (that different parties might assert claims to the same fund in its hands) if it was deemed by the Trust Company a serious one, if the facts were sufficient to cause the Trust Company to seriously question whether it was in duty bound to pay the money to the holder of the receipt for the 634 shares of stock, or to divide it pro rata with the other shareholders, there was nothing wrong in informing the stockholders that such a question had arisen. The Trust Company was the trustee of this money, holding it for whosoever was entitled to it, and if the stockholders were in law entitled to it, good faith demanded of the trustee that they should have it, even though they had known nothing of it before, and had erroneously supposed that they had already received all they were entitled to. Indeed, if the trustee, after its attention was called to the matter, had withheld from the stockholders this information, it would have been an act of bad faith to them; they were entitled to know it, and it was the duty of the trustee, who was in a fiduciary relation to them, as well as to Mr. Hobart or the bank, to give them the information."
In a preceding portion of the opinion in that case, on page 291, we said: "To entitle one to maintain a bill of interpleader in equity, he must be a mere disinterested stakeholder or trustee; impartial, in so far as his conduct may influence the judgment to be ultimately rendered between the conflicting claimants, he must act in *Page 239 
good faith, and he must have reasonable cause for a real doubt, as to which of the claimants is entitled to the fund." And it was held that, even though different claimants, in the case, were led to assert their claims, because the Trust Company had, acting in good faith, notified them of such claims, such notification not only did not destroy the Trust Company's right to file a bill of interpleader, but was a commendable act on the part of the Trust Company in carrying out its duty as trustee or stakeholder of the fund.
In the case at bar, the learned Court of Appeals, in its opinion, expressly found that "learned counsel for defendant was seeking to do what he thought was for the best interest of all concerned, when he was seeking to have the public administrator made a party." If so, he acted in good faith in compliance with his duty, not only to his client, but in compliance with the duty of his client to see to it that all persons, for whom it might be trustee, had a fair opportunity to assert their just and legal claims to the funds in its hands.
In our judgment, therefore, the opinion of the Court of Appeals in ruling that because defendant's counsel had the public administrator and Ada L. Sullivan made defendants, it could not maintain its bill of interpleader, although acting in good faith, was contrary to our ruling in the case of Little v. Union Trust Company, supra, and therefore, said opinion, as to such ruling, ought to be, and is quashed. Lindsay, C., concurs; Brown, C.,
not sitting.